Exhibit 10.1
AMENDMENT NO. 1
TO
TEKELEC 2007 OFFICER SEVERANCE PLAN
     Effective as of May 14, 2010, Section 6(h) of the Tekelec 2007 Officer
Severance Plan is hereby amended and restated to read in its entirety as
follows:
          (h) 280G Modified Cap. In the event that any payment or benefits of
any type by Tekelec to or for the benefit of an Eligible Officer, whether paid
or payable or distributed or distributable pursuant to the terms of this Plan or
otherwise, would exceed the statutory limit under Code Section 280G and result
in an excise tax imposed on the Eligible Officer by Code Section 4999 (or any
similar tax that may hereafter be imposed), then such Eligible Officer shall
receive, subject to the conditions of this Plan and in full satisfaction of his
or her rights under this Plan, (A) such payment and benefits, or (B) an amount
equal to the product of 2.99 and the Eligible Officer’s “base amount” (as
defined in Code Section 280G), whichever yields the highest after-tax benefit to
the Eligible Officer. In the event the benefit described under the foregoing
Section 6(h)(B) yields the highest after-tax benefit, such amount shall be paid
in a lump sum, less all applicable withholding taxes, ten days after the
effective date of the Agreement required under Section 5 of this Plan; however,
if the terminated Eligible Officer is a Specified Employee, payment shall be
made in a lump sum, with interest accruing at a reasonable rate of interest from
the Eligible Officer’s Termination Date, on the first day of the seventh month
immediately following the Termination Date to the extent necessary for the
Eligible Officer to avoid adverse tax consequences under Code Section 409A. In
the event the requirements of Section 5 of this Plan are waived, the phrase
“effective date of the Agreement” in this Section 6(h) shall be replaced with
“Termination Date.”
Dated: May 14, 2010

 